                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL       ‘O’
     Case No.     5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title        STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                  COMPANY OF AMERICA ET AL.
 



     Present: The Honorable         CHRISTINA A. SNYDER
             Catherine Jeang                        Lisa Gonzalez                     N/A
              Deputy Clerk                     Court Reporter / Recorder            Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    Scott Calvert                                   Sevana Babooian
                   Michael Horrow                                    Linda Lawson

     Proceedings:         ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY
                          JUDGMENT (Dkt. 20, filed January 25, 2019)

I.       INTRODUCTION

       On July 23, 2018, plaintiff Steven Daneman filed this action in the Riverside
County Superior Court against defendants The Guardian Life Insurance Company of
America (“Guardian”) and Berkshire Life Insurance Company of America (“Berkshire”).
Case No. 5:18-cv-01751, Dkt. 1-2. Plaintiff’s complaint asserts two claims against
defendants: (1) breach of contract and (2) breach of the implied duty of good faith and
fair dealing. Id. In short, plaintiff alleges that defendants acted in bad faith when they
denied plaintiff’s insurance claim for residual disability benefits. On August 21, 2018,
defendants removed the action to federal court. Dkt. 1.
       Defendants filed the instant motion for summary judgment on January 25, 2019,
dkt. 20 (“MSJ”), along with a separate statement of uncontroverted facts and conclusions
of law, dkt. 20-2 (“DSUF”). On February 8, 2019, plaintiff filed its opposition, dkt. 23
(“Opp’n”), and statement of genuine disputes of facts, dkt. 23-1 (“PGDF”). Defendants
filed a reply brief on February 22, 2019, dkt. 24 (“Reply”), and a response to plaintiff’s
statement of genuine disputes of fact, dkt. 24-4.
      The Court held a hearing on the motion for summary judgment on March 11, 2019.
Based on oral argument, the Court has reconsidered its tentative ruling in part based on
exhibits 15, 16 and 19, which were not discussed in the briefing.
         Having carefully considered the parties’ arguments, the Court rules as follows.
 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                          Page 1 of 13 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL       ‘O’
    Case No.                     5:18-cv-01751-CAS-SPx            Date  March 11, 2019
    Title                        STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                                 COMPANY OF AMERICA ET AL.
 
II.           BACKGROUND1
       On May 18, 2000, Guardian issued an Individual Disability Insurance Policy to
plaintiff, Policy No. G5981120 (the “Guardian Policy”), and on January 9, 2004,
Berkshire issued an Individual Disability Insurance Policy to plaintiff, Policy No.
Z0472190 (the “Berkshire Policy”) (collectively the “Policies”). DSUF ¶ 1. The Policies
provide monthly disability benefits if plaintiff meets the terms and conditions of the
Policies, including the definition of residual disability.2 The Policies define residual
disability as: “not totally disabled under the terms of this policy but, because of sickness
or injury your loss of income is at least 20% of your prior income.” DSUF ¶ 6. On
March 22, 2010, plaintiff was notified that the Berkshire Policy lapsed, effective January
9, 2010, due to nonpayment of premiums. Declaration of Graff (“Graff Decl.”), Dkt. 21,
Ex. 3.
       On or about March 21, 2013, plaintiff submitted a disability claim to defendants
via telephone. DSUF ¶ 8. Plaintiff informed defendants he was seeking disability
benefits dating back to 2006, after he learned that he suffered a concussion in 2006, and
thereafter developed “post-concussion syndrome.” Id. Plaintiff explained that while he
continued working as a real estate broker following his accident, he experienced a loss of
income, which potentially entitled him to residual disability benefits. Id. In an April 5,
2013 telephone call to defendants, plaintiff reported the date of his disability was January
1 or 2, 2006, but that he was still working. DSUF ¶ 9; Graff Decl., Ex. 5. Thereafter,
defendants began an evaluation of plaintiff’s claim for residual benefits under the
Policies. DSUF ¶ 10.
       After reviewing the information submitted by plaintiff, defendants informed him
by a letter dated April 14, 2014 that he was not eligible for “benefits from January 1,
2006 to January 1, 2013.” Graff Decl., Ex. 14 at 4. The letter further stated, “[s]hould
[plaintiff] feel that he is eligible for benefits beginning January 1, 2013,” plaintiff will
need to submit defendants’ requested materials. Id. The letter explained that defendants
denied plaintiff’s claim because plaintiff did not receive medical care from 2006 to 2011
and that he did not meet the residual disability definition since his loss of income was
.05%. DSUF ¶ 15. The letter also advised plaintiff that his coverage under the Berkshire
                                                            
1
  Unless otherwise noted, the following facts are undisputed.
2
  For brevity, the Court cites only to the relevant provisions of the Guardian Policy. The
terms governing the Berkshire Policy are essentially identical.  
 
CV-549 (01/17)                                                 CIVIL MINUTES - GENERAL   Page 2 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL       ‘O’
     Case No.    5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title       STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                 COMPANY OF AMERICA ET AL.
 
Policy has lapsed. As a result, the letter explained, “[d]uring the time this policy was in
force, we have not found [plaintiff] to be eligible for benefits under this policy and it
remains in a lapsed state. The claim under [the Berkshire Policy] will be closed.” Graff
Decl., Ex. 14 at 4. The letter concluded by stating:
         We would appreciate your assistance in helping us facilitate the claims
         process by returning the information to us within 30 days from your receipt
         of this letter. Should no additional information be received within the
         requested time frame, we will close our file. We are willing to review any
         additional documentation you feel would have a bearing on this
         determination. If you feel that we have reached this decision in error, please
         be advised that you have at least 180 days in which to appeal this decision.
    Graff Decl., Ex. 14 at 5.

        On July 1, 2014, plaintiff, through his doctor and then-attorney, submitted
additional information to support his claim. DSUF ¶ 16; PGDF ¶ 37. After reviewing
the additional information plaintiff submitted, defendants, by letter dated December 31,
2014, informed plaintiff that he was “not eligible for total or residual disability benefits
under [the Guardian Policy] from January 1, 2013 to [December 31, 2014]. Graff Decl.,
Ex. 19 at 4. The December 31st letter also reiterated that he was not eligible for total or
residual disability benefits under the Berkshire Policy because the policy lapsed. Id. The
letter concluded by stating, “[w]ith regard to [the Guardian Policy], we are willing to
review any additional documentation you feel would have a bearing on this
determination.” Id.

       On June 16, 2015, plaintiff submitted a letter and documentation informing
defendants that he stopped working entirely on September 30, 2014, and that he was
claiming total disability, as opposed to the residual disability claim from 2006. DSUF ¶
20; PGDF ¶ 41. After reviewing additional medical information plaintiff offered to
support his total disability claim, defendants informed plaintiff, by letter dated August 31,
2015, that they determined he was “not eligible for total or residual benefits from
September 30, 2014 to [August 31, 2015].” Graff Decl., Ex. 22 at 16. Defendants
explained that they were “unable to evaluate [plaintiff’s] eligibility for disability benefits
from January 1, 2006 to September 30, 2014 as [plaintiff] has not provided us with the
additional supporting documentation as indicated in your letter dated June 18, 2015.” Id.
Using identical language from previous letters, defendants advised plaintiff that they
 
CV-549 (01/17)                        CIVIL MINUTES - GENERAL                             Page 3 of 13 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL       ‘O’
    Case No.     5:18-cv-01751-CAS-SPx            Date  March 11, 2019
    Title        STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                 COMPANY OF AMERICA ET AL.
 
were “willing to review any additional documentation you feel would have a bearing on
this determination.” Id.
       On December 22, 2015, plaintiff appealed the position reached in defendants’
August 16, 2015 denial letter. PGDF ¶ 47. In a letter dated April 4, 2016, defendants
informed plaintiff that they “determined that [plaintiff’s] disability onset date to be
September 30, 2014” and approved his total disability claim under the Guardian Policy
beginning on September 30, 2014, the date plaintiff stopped working, due to plaintiff’s
mental health restrictions and limitations related to his somatic symptom disorder. Graff
Decl., Ex. 26. The April 4, 2016 letter did not mention plaintiff’s residual disability
claim for benefits from 2006. Id. The letter also denied plaintiff’s total disability claim
under the Berkshire Policy taking the position that the lapsed. Id.
        On June 9, 2016, plaintiff again submitted documentation to support his disability
claims dating back to January 2006. PGDF ¶ 53. Defendants informed plaintiff, by a
letter dated September 1, 2016, that they reviewed the additional information submitted
and determined that he “is not eligible for total or residual disability benefits from
January 1, 2006 to September 30, 2014.” Graff Decl., Ex. 28. Defendants again offered
plaintiff the opportunity to appeal to this decision and indicated that they would to review
any additional information submitted. Id. In response, on April 5, 2017, Dr. Daniel
Sternberg, plaintiff’s psychologist wrote a letter to defendants, stated that he determined
that plaintiff’s medical conditions were a result of the “brain injury” incurred in January
2006. DSUF ¶ 29.
       On June 14, 2017, defendants informed plaintiff that Dr. Sternberg’s opinion did
not alter their decision, and plaintiff was not eligible for total or residual disability
benefits from January 2006 to September 30, 2014. Graff Decl., Ex. 31. On July 23,
2018, plaintiff filed the present action against defendants for breach of contract and
breach of the implied covenant of good faith and fair dealing. Dkt. 1-2.
III.     LEGAL STANDARD

       Summary judgment is appropriate where “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). The moving party bears the initial burden of identifying relevant portions of the
record that demonstrate the absence of a fact or facts necessary for one or more essential
elements of each claim upon which the moving party seeks judgment. See Celotex Corp.
v. Catrett, 477 U.S. 317, 323 (1986).
 
CV-549 (01/17)                      CIVIL MINUTES - GENERAL                         Page 4 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL       ‘O’
     Case No.     5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title        STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                  COMPANY OF AMERICA ET AL.
 
       If the moving party meets its initial burden, the opposing party must then set out
specific facts showing a genuine issue for trial in order to defeat the motion. Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); see also Fed. R. Civ. P. 56(c), (e). The
nonmoving party must not simply rely on the pleadings and must do more than make
“conclusory allegations [in] an affidavit.” Lujan v. Nat'1 Wildlife Fed'n, 497 U.S. 871,
888 (1990); see also Celotex, 477 U.S. at 324. Summary judgment must be granted for
the moving party if the nonmoving party “fails to make a showing sufficient to establish
the existence of an element essential to that party's case, and on which that party will bear
the burden of proof at trial.” Id. at 322; see also Abromson v. Am. Pac. Corp., 114 F.3d
898, 902 (9th Cir. 1997).
        In light of the facts presented by the nonmoving party, along with any undisputed
facts, the Court must decide whether the moving party is entitled to judgment as a matter
of law. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d 626, 631 &
n.3 (9th Cir. 1987). When deciding a motion for summary judgment, “the inferences to
be drawn from the underlying facts . . . must be viewed in the light most favorable to the
party opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587 (1986) (citation omitted); Valley Nat'l Bank of Ariz. v. A.E. Rouse & Co., 121
F.3d 1332, 1335 (9th Cir. 1997). Summary judgment for the moving party is proper
when a rational trier of fact would not be able to find for the nonmoving party on the
claims at issue. See Matsushita, 475 U.S. at 587.
IV.      DISCUSSION
         A.      Statute of Limitations
           Defendants move for summary judgment, arguing that plaintiff’s claims arising
    out of its April 14, 2014 denial of disability benefits are time barred under the terms of
    the Policies and under applicable California law.

           “In a federal diversity action brought under state law, the state statute of
    limitations controls.” Bancorp Leasing and Financial Corp. v. Augusta Aviation Corp.,
    813 F.2d 272, 274 (9th Cir. 1987). Under California Code of Civil Procedure (“CCP”) §
    337, a plaintiff must bring a breach of contract claim within four years of the accrual of
    the claim. Under CCP § 339, the statute of limitations for breach of the implied
    covenant of good faith and fair dealing is two years. See Love v. Fire Ins. Exchange,
    221 Cal.App.3d 1136, 1144 n. 4 (1990).

 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                          Page 5 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL       ‘O’
     Case No.     5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title        STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                  COMPANY OF AMERICA ET AL.
 

           In an action for breach of an insurance contract, the statute of limitations starts to
    run upon the insurer’s unconditional or unequivocal denial of the insured’s claim. See
    Vu v. Prudential Property & Cas. Ins. Co., 26 Cal. 4th 1142, 1149 (2001). Here,
    defendants argue that plaintiff’s claims accrued on April 14, 2014, when defendants
    issued their first denial letter. MSJ at 10. In the April 14, 2014 letter, defendants
    informed plaintiff that “[b]ased on the information in our file, Mr. Daneman is not
    eligible for either total or residual benefits from January 1, 2006 to January 1, 2013.”
    Graff Decl., Ex. 14 at 4. Id. The letter explained, in relevant part, that:

         Based on the financial information available to us, Mr. Daneman did not
         suffer a loss of income for either 2011 or 2012. Mr. Daneman is not eligible
         for residual disability benefits as he did not incur at least 20% loss of income
         and, therefore, does not satisfy the terms and conditions of the policies.

    Id. The letter also explained that defendants “are unable to find [plaintiff] eligible for
    benefits under the terms of the policies as he did not receive medical treatment, was not
    under the care of a physician, and has no documented restrictions and limitations for this
    period.” Id. The letter concluded by stating defendants “are willing to review any
    additional documentation you feel would have a bearing on this determination. If you
    feel that we have reached this decision in error, please be advised that you have at least
    180 days in which to appeal this decision … You may also contact the Department of
    Insurance in your state …” Id. at 5.

          Plaintiff argues that “a close reading of the text of [d]efendants’ letters reveals that
    … the April 14, 2014 [letter] did not constitute an unequivocal, final denial of
    [plaintiff’s] claim.” Opp’n at 11. Relying on Wetzel v. Lou Ehlers Cadillac Grp. Long
    Term Disability Ins. Program, 222 F.3d 643 (9th Cir. 2000), plaintiff contends that by
    telling plaintiff that the decision was based on the information currently in the file, and
    by inviting him to furnish additional information, that the denial was equivocal. Opp’n
    at 10. Plaintiff’s reliance on Wetzel is misplaced. In Wetzel, the Ninth Circuit held “the
    accrual of an ERISA cause of action is determined by federal, rather than state, law.”
    Id. at 649. The court then applied the test under federal law to determine the date that
    the plaintiff’s ERISA action accrued. Id. at 650. Here, plaintiff has not brought a claim
    under ERISA; rather, both of his claims arise under California law. Therefore, the Court
 
 
CV-549 (01/17)                          CIVIL MINUTES - GENERAL                           Page 6 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL       ‘O’
     Case No.     5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title        STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                  COMPANY OF AMERICA ET AL.
 
         must apply California, not federal, law in determining the date plaintiff’s claims
    accrued.

          Under California law, “[a] statement of willingness to reconsider does not render a
    denial equivocal.” Migliore v. Mid–Century Ins. Co., 97 Cal.App. 4th 592, 605 (2002);
    see also Justice H. Walter Croskey & Justice Marcus M. Kaufman, California Practice
    Guide: Insurance Litigation § 12:1143 (The Rutter Group 2018) (“[i]n an action to
    recover policy benefits, the statute starts to run upon the insurer's unconditional denial of
    the insured's claim.”) In Migliore, the court found that the statement “we are unable to
    extend coverage to you” constituted “unequivocal language that no further payment on
    the claim would be made” even though the letter included a qualification that the
    insurer's decision was “based upon the information available to us at this time,” an
    invitation to submit any other information that might affect the decision, and a notice of
    the right to review by the California Department of Insurance. Id.

          Here, like in Migliore, defendants’ stated willingness to reconsider its decision, its
    advisement of various means by which plaintiff might seek review of its decision and
    defendants actual review of its decision does not render the April 14, 2014 letter
    equivocal. See Heighley v. J.C. Penney Life Ins. Co., 257 F. Supp. 2d 1241, 1257 (C.D.
    Cal. 2003) (“[I]t is well-established in California that an invitation to provide further
    information does not render a denial equivocal.”); Singh v. Allstate Ins. Co., 63 Cal.
    App. 4th 135, 147-48 (1998) (“[O]nce an unequivocal denial has been made, the
    insured’s later requests for reconsideration do not serve the purposes of and do not
    extend the period of equitable tolling.”) Accordingly, the Court finds the April 14, 2014
    letter was an unequivocal denial of plaintiff’s claim for residual benefits from January 1,
    2006 to January 1, 2013.

           The issue remains whether the April 14, 2014 letter was an unequivocal denial of
    plaintiff’s post-January 1, 2013 benefits. As stated above, the April 14th letter stated
    plaintiff was “not eligible for either total or residual benefits from January 1, 2006 to
    January 1, 2013.” Graff Decl., Ex. 14 at 4. However, the letter also instructed plaintiff
    to submit specific documentation should plaintiff “feel that he is eligible for benefits
    beginning January 1, 2013.” Plaintiff contends he can “still maintain [his] cause of
    action for breach of contract from January 1, 2013 to September 30, 2014 against
    Guardian and January 1, 2013 and forward against Berkshire, as those benefits were not
    first denied until December 31, 2014.” Opp’n at 14.
 
CV-549 (01/17)                          CIVIL MINUTES - GENERAL                          Page 7 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL       ‘O’
     Case No.    5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title       STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                 COMPANY OF AMERICA ET AL.
 

          With respect to the Berkshire Policy, the April 14, 2014 letter informed plaintiff
    that coverage under the Berkshire Policy had lapsed due to non-payment of premiums
    on January 9, 2010. Graff Decl., Ex. 14 at 4. The letter then stated, “[d]uring the time
    [the Berkshire Policy] was in force, we have not found Mr. Daneman to be eligible for
    benefits under this policy and it remains in a lapsed status. The claim under [the
    Berkshire Policy] will be closed.” Id. The Court finds this language unequivocally
    denied plaintiff’s post-2013 claims under the Berkshire Policy. The Court’s conclusion
    is further reinforced by the subsequent denial letters, which reiterated that plaintiff’s
    claim under the Berkshire Policy is denied because the policy lapsed. Graff Decl., Ex.
    19 at 4, Ex. 28 at 5, Ex. 31. See Messenger v. Unum Grp., 2018 WL 4945725, at *3
    (C.D. Cal. Feb. 13, 2018) (finding that subsequent letters referencing the prior denial of
    plaintiff’s insurance claim supported a finding that the first denial letter was
    unequivocal).

          With respect to the Guardian Policy, however, the April 14, 2014 letter was not an
    unequivocal denial of plaintiff’s post-2013 claims. The letter specifically denied
    plaintiff’s claim for disability benefits from January 1, 2006 to January 1, 2013 and
    instructed plaintiff to submit specific documentation to support his disability claim for
    January 1, 2013 and forward. Therefore, the April 14th letter, on its face, cannot be an
    unconditional denial of plaintiff’s 2013 claims under the Guardian Policy. These claims
    were unequivocally denied on December 31, 2014 when defendants informed plaintiff
    that “[b]ased upon the medical information currently contained in Mr. Daneman’s file
    and the fact that we have not received the requested financial documentation, we have
    determined that Mr. Daneman is not eligible for total or residual disability benefits
    under [the Guardian Policy] from January 1, 2013 to [December 31, 2014].” Graff
    Decl., Ex. 19 at 3-4. As such, plaintiff’s claims against Guardian relating to benefits
    from January 1, 2013 to September 30, 2014 accrued on December 31, 2014.

           The Court finds that plaintiff’s claim under the Berkshire Policy and plaintiff’s
    claim for benefits from January 1, 2006 to January 1, 2013 under the Guardian Policy
    was unequivocally denied on April 14, 2014, which is when the statute of limitations for
    these claims began to run. The statute of limitations ran on these claims on April 14,
    2018 (breach of contract) and April 14, 2016 (breach of the covenant of good faith and
    fair dealing). Therefore, the statute of limitations ran on these claims because plaintiff
    filed this action on July 23, 2018.
 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                         Page 8 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL       ‘O’
     Case No.    5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title       STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                 COMPANY OF AMERICA ET AL.
 

           With respect to plaintiff’s claim against Guardian for benefits from January 1,
    2013 to September 2014, the statute of limitations began to run on December 31, 2014.
    The statute of limitations for breach of the covenant of good faith and fair dealing ran on
    December 31, 2016, so this claim is barred. However, the statute of limitations did not
    run on plaintiff’s breach of contract claim against Guardian insofar as it relates to the
    denial of benefits from January 1, 2013 to September 14, 2014 because plaintiff filed
    this action within four years of December 31, 2014. Therefore, the Court must
    determine whether plaintiff’s breach of contract claim against Guardian is contractually
    time barred.

         B. Contractually Time Barred
         Defendants argue plaintiff’s claims are likewise time barred by the
    contractual limitation period in the Policies. The Guardian Policy contains the
    following contractual limitations provision:

         LEGAL ACTIONS
         No one can bring an action at law or in equity under the policy until 60 days
         after written proof has been furnished as required by this policy. In no case
         can an action be brought against the Guardian more than three years after
         written proof must be furnished.
    Graff Decl., Ex. 1 at 13-14; see California Insurance Code § 10350.11 (“[n]o
    action at law or in equity shall be brought ... after the expiration of three years
    after the time written proof of loss is required to be furnished.”); CBS Broad. Inc.
    v. Fireman's Fund Ins. Co., 70 Cal. App. 4th 1075, 1082 (1999) (“[s]ections
    10350.1 through 10350.12 set out provisions which must be included in every
    disability policy”).

          “Where the contractual provision is more restrictive than the statute of
    limitations, the insured must comply with both.” Heighley, 257 F. Supp. 2d at
    1258. “Compliance with the contractual provision will not save a claim, however,
    where the statute of limitations has already expired.” Id. As the Court has found
    that the statute of limitations has not ran on plaintiff’s breach of contract claim
    against Guardian, the Court must determine whether this claim is barred by the
 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                             Page 9 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL       ‘O’
     Case No.    5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title       STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                 COMPANY OF AMERICA ET AL.
 
    three-year contractual limitation set forth in the policy. Wetzel, 222 F.3d at 647-
    48 (“the provisions [limiting the time in which suit may be brought under a
    disability contract] create enforceable contractual limitations periods for bringing
    suit on an insurance contract.”)

       Under the Guardian Policy, plaintiff is barred from filing suit more than three years
after proof of loss is required to be furnished. The parties dispute the date on which proof
of loss was due. According to defendants, plaintiff’s proof of loss was due no later than
January 1, 2007, one year after January 1, 2006, the date plaintiff claimed he became
residually disabled. MSJ at 11-12. According to plaintiff, proof of loss is not due until
three months after the insured either recovers from his disability or reaches the age limit
for termination of benefits. Opp’n at 21. Thus, plaintiff maintains the three-year period
has not begun to accrue because plaintiff is still disabled and has been since September
30, 2014. Id. at 20.
       The Court finds neither party is correct. Under the Guardian Policy’s “Time for
Filing Proof of Loss” provision, plaintiff must give Guardian “proof of loss at our home
office or at any agency office: for loss from disability within 90 days after the end of the
period for which we are liable; and for any other loss within 90 days after the date of
loss.” Graff Decl., Ex. 1 at 13. The Guardian Policy further provides if plaintiff “cannot
reasonably give us proof of loss within such time, we will not deny or reduce claim if you
give us proof as soon as possible. But we will not pay benefits in any case if proof is
delayed more than one year, unless you have lacked legal capacity.” Id.
           The only remaining issue before the Court is whether plaintiff can maintain a
    breach of contract claim against Guardian for the denial of benefits from January 1,
    2013 to September 30, 2014. For this specific time period, plaintiff’s claimed residual
    disability ended on September 30, 2014, the date Guardian determined plaintiff met the
    definition of “total disability” under the Policies. This interpretation is consistent with
    the majority approach that the phrase “period for which the [insurer] is liable” must be
    “interpreted to encompass the entire length of an ongoing period of disability.” Gray v.
    United of Omaha Life Insurance Co, 251 F.Supp.3d 1317, 1324 (C.D. Cal. 2017) (citing
    Hofkin v. Provident Life & Acc. Ins. Co., 81 F.3d 365, 372 (3d Cir. 1996); Harris v.
    Prudential Ins. Co. of Am., 93 Fed.Appx. 139, 142–43 (9th Cir. 2004) (Reinhardt, J.,
    dissenting) (referring to the Hofkin approach as “the rule adopted by virtually every
    state to have considered the question”). Therefore, under the Policies, proof of loss
    would have been required no later than December 30, 2015, which is one year and 90
 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                         Page 10 of 13 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL       ‘O’
     Case No.                    5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title                       STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                                 COMPANY OF AMERICA ET AL.
 
    days from the time of disability. See Bonin v. Provident Life & Accident Ins. Co., 2015
    WL 1967260, at *4 (N.D. Cal. May 1, 2015) (determining that proof of loss was due one
    year and ninety days after plaintiff’s claimed disability began based on nearly identical
    contractual provisions). Plaintiff was therefore required to file suit before December 30,
    2018, or within three years of December 30, 2015. Because plaintiff filed suit on July
    23, 2018, plaintiff’s breach of contract claim against Guardian is not barred by the three-
    year contractual limitation.

              C. Equitable Tolling
           “Equitable tolling is a judge-made doctrine” under California law, which operates
    “to suspend or extend a statute of limitations as necessary to ensure fundamental
    practicality and fairness.” Lantzy v. Centex Homes, 31 Cal. 4th 363, 370, (2003). In the
    insurance context, a claim is equitably tolled from the date of notice to the insurer “to
    the time the insurer formally denies the claim in writing.” Prudential-LMI Com. Ins. v.
    Superior Court, 51 Cal. 3d 674, 693 (1990).

           Under California law, “[a]n insured’s request to an insurer to reconsider a denial
    will not toll a limitations period, but an insurer’s agreement to reopen and reinvestigate
    can toll the limitations period.” Gaylord v. Nationwide Mut. Ins. Co., 776 F. Supp. 2d
    1101, 1114 (E.D. Cal. 2011) (citing Ashou v. Liberty Mut. Fire Ins. Co., 138 Cal. App.
    4th 748, 762-63 (2006) (J. Croskey)). At the hearing, plaintiff’s counsel argued that the
    April 14, 2014 letter was not an unequivocal denial of plaintiff’s disability benefits
    because defendants sent subsequent letters informing plaintiff that defendants reopened
    his claims. Graff Decl., Ex. 15, 16. The Court agrees with plaintiff with respect to his
    claims under the Guardian Policy for benefits from January 1, 2006 to January 1, 2013.3

           As stated above, on April 14, 2014, defendants denied plaintiff’s claim under the
    Guardian Policy for disability benefits from January 1, 2006 to January 1, 2013. Graff
    Decl., Ex. 14. In response, on July 1, 2014, plaintiff’s physician sent defendants
    updated medical records to support plaintiff’s claim for disability. DSUF ¶ 16. On July
    11, 2014, defendants sent a letter to plaintiff’s then-attorney stating “[a]s discussed, we

                                                            
3
 The Court need not determine whether plaintiff’s breach of contract claim against
Guardian for benefits January 1, 2013 to September 30, 2014 was equitably tolled
because plaintiff filed within the contractual limitations period.
 
CV-549 (01/17)                                                 CIVIL MINUTES - GENERAL   Page 11 of 13 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL       ‘O’
     Case No.    5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title       STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                 COMPANY OF AMERICA ET AL.
 
    have re-opened [plaintiff’s] claim at this time and are willing to review any new
    information you have in support of his disability.” Graff Decl., Ex. 15. Subsequent
    correspondence further indicates that defendants agreed to reopen plaintiff’s claim under
    the Guardian Policy. On August 1, 2014, defendants sent plaintiff’s then-attorney
    another letter regarding plaintiff’s claim for disability benefits. Graff Decl., Ex. 16 at
    127. The letter stated, “we have re-opened [plaintiff’s] claim and are willing to review
    any new information you have in support of his disability, however we cannot keep the
    file open indefinitely without new information. Id. On August 26, 2014, defendants
    sent yet another letter to plaintiff’s then-attorney, stating “we are willing to review any
    new information you have in support of his disability, however we cannot keep the file
    open indefinitely without new information.” Id. at 130. Defendants sent four additional
    letters on September 18, 2014, October 13, 2014, November 4, 2014, and November 25,
    2014 to plaintiff’s then-attorney requesting additional information for plaintiff’s
    “ongoing claim for disability benefits.” Id. at 132, 134 , 137, 140.

           The Court finds that equity dictates that the subsequent correspondence between
    defendant and plaintiff’s then-attorney tolled the statute of limitations. See Ashou, 138
    Cal.App.4th 762 (“[a]s one of the purposes of equitable tolling is to allow the insurers
    time to conduct full investigations into claims made, equitable tolling should only
    apply—in the context of a previously denied claim—when the insurer has agreed to
    reopen and reinvestigate the claim.”). As such, the statute of limitations was equitably
    tolled from the time plaintiff gave notice of a claim until the defendants denied
    coverage. See Justice H. Walter Croskey & Justice Marcus M. Kaufman, California
    Practice Guide: Insurance Litigation § 12:1160 (The Rutter Group 2018) (citing
    Forman v. Chicago Title Ins. Co., 32 Cal. App. 4th 998, 1002 (1995)).

           Here, defendants unequivocally affirmed their denial of plaintiff’s claim for
    disability benefits under the Guardian Policy in a letter dated December 31, 2014. Graff
    Decl., Ex. 19. Therefore, the statute of limitations was tolled through December 31,
    2014 for plaintiff’s claims under the Guardian Policy for benefits from January 1, 2006
    to January 1, 2013. With respect to plaintiff's breach of the implied covenant of good
    faith and fair dealing claim against Guardian, the statute of limitations was tolled until
    December 31, 2016. This claim would still be barred because the claim is subject to a
    two-year statute of limitations. Plaintiff’s breach of contract claim against Guardian for
 


 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                         Page 12 of 13 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL       ‘O’
     Case No.                    5:18-cv-01751-CAS-SPx            Date  March 11, 2019
     Title                       STEVEN DANEMAN v. THE GUARDIAN LIFE INSURANCE
                                 COMPANY OF AMERICA ET AL.
 
    these benefits, however, is not barred because plaintiff filed this action within four years
    of December 31, 2018.4

V.            CONCLUSION

       For the foregoing reasons, defendants’ motion for summary judgment is
GRANTED IN PART and DENIED IN PART. The Court GRANTS defendants’
motion for summary judgment on plaintiff’s breach of contract claim against Berkshire
and plaintiff’s breach of implied covenant of good faith and fair dealing claim against
both defendants. The Court DENIES defendants’ motion for summary judgment on
plaintiff’s breach of contract claim against Guardian.

              IT IS SO ORDERED.
                                                                                                   00     :   14
                                                                            Initials of Preparer        CMJ




                                                            
4
  The Court finds that the doctrine of equitable tolling is inapplicable to plaintiff’s claims
under the Berkshire Policy because the subsequent correspondence does not show
defendants reopened plaintiff’s claims. Rather, each subsequent letter sent by defendants
each reference that the Berkshire Policy has lapsed in the subject line. Graff Decl., Ex.
15, 16. The December 31, 2014 letter further supports this determination as it reiterated
that plaintiff was not eligible for disability benefits because the policy had lapsed and
concluded by inviting plaintiff to submit additional information only "with regard to
policy G5981120" (i.e. Guardian Policy). Graff Decl., Ex. 19. Therefore, plaintiff's
claims under the Berkshire Policy accrued on April 14, 2014, the date defendants
informed plaintiff that his “claim under [the Berkshire Policy] will be closed.” Graff
Decl., Ex. 14. Accordingly, the statute of limitations ran on April 14, 2016 (breach of the
covenant of good faith and fair dealing) and April 16, 2018 (breach of contract) and
plaintiff’s claims under the Berkshire Policy are time barred.
 
CV-549 (01/17)                                                 CIVIL MINUTES - GENERAL                        Page 13 of 13 
